       Case: 1:20-cv-00454 Document #: 1 Filed: 01/21/20 Page 1 of 25 PageID #:1



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

DENISE GUY, individually and on behalf       )
of all others similarly situated,            )
                                             )
                      Plaintiff,             )       No.
                                             )
       v.                                    )
                                             )
SANOFI-AVENTIS U.S. LLC, SANOFI              )       JURY TRIAL DEMANDED
US SERVICES INC., CHATTEM, INC.,             )
and BOEHRINGER INGELHEIM                     )
PHARMACEUTICALS, INC.,                       )
                                             )
                      Defendants.            )

                                   CLASS ACTION COMPLAINT

       Plaintiff, Denise Guy, on behalf of herself and all others similarly situated, in her action

against Defendants Sanofi-Aventis U.S. LLC, Sanofi US Services Inc., and Chattem, Inc.

(collectively “Sanofi” or “Sanofi Defendants”), and Boehringer Ingelheim Pharmaceuticals, Inc.

(“Boehringer”) alleges the following based on personal knowledge, the investigation of counsel, and

information and belief.

                                         INTRODUCTION

       1.      This case is brought as a class action lawsuit regarding Defendants’ manufacturing,

distribution, and sale of ranitidine-based over-the-counter medications under the brand name Zantac

that contain dangerously high levels of N-nitrosodimethylamine (“NDMA”), a carcinogen.

                              FACTS COMMON TO THE CLAIMS

       2.      Zantac is used to treat gastrointestinal conditions such as acid indigestion, heartburn,

sour stomach, and gastroesophageal reflux disease.1 Zantac was first sold in the United States in

1
 Ranitidine hydrochloride – Drug Summary, PRESCRIBER’S DIGITAL REFERENCE (last visited Nov.
18,    2019),     https://www.pdr.net/drug-summary/Zantac-150-and-300-Tabletsranitidine-hydrochloride-
241.3325.
          Case: 1:20-cv-00454 Document #: 1 Filed: 01/21/20 Page 2 of 25 PageID #:1



1983; three years later, it became the first drug to total $1 billion in sales.2

          3.       Zantac is a widely used over-the-counter medication and one of the most popular brands

of antacid3 in the United States. Sales of Zantac 150 (the over-the-counter tablets containing a 150

mg dose) total $128.9 million annually.4 Over-the-counter Zantac also is sold in the form of tablets

containing a 75 mg dose (Zantac 75).

          4.       Zantac’s unprecedented sales were possible only because of a deception perpetrated

by the drug’s manufacturers on consumers who have purchased Zantac since it hit the market in

1983. Sanofi and Boehringer are only the most recent manufacturers to carry out this deception.

          5.       Sanofi has owned the U.S. rights to over-the-counter Zantac since about January

2017, and has manufactured and distributed the drug during that period. Previously, Defendant

Boehringer owned the U.S. rights to Zantac and manufactured and distributed the drug from about

October 2006 to January 2017.

          6.       Neither Sanofi nor Boehringer ever disclosed to consumers that the drug has a critical

defect: when ingested, Zantac produces in the human body high quantities of NDMA, a chemical

that the World Health Organization has described as “clearly carcinogenic.”5 The dangers of NDMA

have been publicly known for over 40 years.6 NDMA itself belongs to a family of chemicals called


2
 Richard Wright, M.D., How Zantac Became the Best-Selling Drug in History, 16(4) J. HEALTHCARE
MARKETING 24 (Winter 1996).
3
  Zantac is not technically an antacid because it “works by reducing the amount of acid [the] stomach
makes,” whereas antacids “neutralize the acid that your stomach has already made.” See Ranitidine, Oral
Tablet, HEALTHLINE (last visited Nov. 18, 2019), https://www.healthline.com/health/ranitidine-oral-tablet.
Nonetheless, this Complaint sometimes refers to Zantac as an antacid because this is often how the drug is
referred to colloquially. See, e.g., Leading antacid tablet brands in the United States in 2018, based on sales,
STATISTA (last visited Nov. 18, 2019), https://www.statista.com/statistics/194544/leading-us-antacid-
tabletbrands-in-2013-based-on-sales.
4
    Leading antacid tablet brands in the United States in 2018, supra n. 3.
5
  R.G. Liteplo, et al., Concise International Chemical Assessment Document 38:N-Nitrosodimethylamine,
WORLD              HEALTH               ORGANIZATION              (2002),        available         at
https://www.who.int/ipcs/publications/cicad/en/cicad38.pdf.
6
    See, e.g., Jane Brody, Bottoms Up: Alcohol in moderation can extend life, THE GLOBE AND MAIL

                                                         2
       Case: 1:20-cv-00454 Document #: 1 Filed: 01/21/20 Page 3 of 25 PageID #:1



N-nitrosamines, which the U.S. Environmental Protection Agency refers to as “potent carcinogens.”

       7.      On September 13, 2019, the FDA issued a statement announcing the presence of

NDMA in ranitidine medications, including Zantac.7 The FDA’s notice states that “NDMA is

classified as a probable human carcinogen (a substance that could cause cancer) based on results

from laboratory tests.” Since then, the FDA’s own testing “has found unacceptable levels of NDMA

in samples of ranitidine.”8

       8.      Several pharmaceutical manufacturers have issued recalls or halted the sale of their

ranitidine medications. Pharmacies such as Walgreens, Rite Aid, and CVS have also ceased selling

ranitidine medications.

       9.      On October 18, 2019, Sanofi issued a voluntary recall of Zantac “due to

inconsistencies in preliminary test results” of the active ingredient in Zantac.9 Despite this, Sanofi’s

recall notice on the Zantac website continues to direct consumers to a separate, pre-recall notice by

Sanofi touting the safety of Zantac. Specifically, the notice states: “The longstanding science

supports the safety of Zantac, which has been available over-the-counter for over two decades.”10

       10.     The representations concerning Zantac are false. Zantac contains the carcinogenic

impurity NDMA, a chemical that the World Health Organization has described as “clearly



(CANADA) (Oct. 11, 1979) (“As one of a family of carcinogens called nitrosamines, NDMA has caused
cancer in nearly every laboratory animal tested so far.”).
7
  Food & Drug Admin., Statement Alerting Patients and Health Care Professionals of NDMA Found in
Samples of Ranitidine (Sept. 13, 2019), https://www.fda.gov/news-events/press-announcements/statement-
alerting-patients-and-health-care-professionals-ndma-found-samples-ranitidine.
8
  Food & Drug Admin., 10/2/19: UPDATE – FDA Provides Update on Testing of Ranitidine for NDMA
Impurities (Oct. 2, 2019), https://www.fda.gov/drugs/drug-safety-and-availability/fda-updates-and-press-
announcements-ndma-zantac-ranitidine.
9
  Jen Christensen, Sanofi Recalls Popular Heartburn Medication Zantac OTC, CNN, Oct. 18, 2019,
https://www.cnn.com/2019/10/18/health/zantac-otc-recall/index.html (last visited Nov. 18, 2019).
10
  ZANTAC STATEMENT, https://www.zantacotc.com (last visited Nov. 14, 2019) (click “Read More” on
“A Message From Sanofi”).

                                                   3
           Case: 1:20-cv-00454 Document #: 1 Filed: 01/21/20 Page 4 of 25 PageID #:1



carcinogenic.”

           11.   The Medicines and Healthcare Products Regulatory Agency (MHRA) of the United

Kingdom also issued an alert regarding Zantac, noting recalls issued by companies are “a

precautionary measure due to possible contamination of the active substance in Zantac, ranitidine,

with the impurity NDMA.”11 “The MHRA has asked manufacturers to quarantine all ranitidine

products which may contain the active pharmaceutical ingredient that is potentially affected by this

issue.”12

           12.   In the case of Zantac and other ranitidine medications, the cause of the NDMA

contamination is still being investigated by the FDA and other regulatory agencies. However, the

Health Products Regulatory Authority of Ireland, in issuing a recall of Zantac, has stated, “The

reason for the recall is that a nitrosamine impurity has been identified in ranitidine active substance

batches manufactured at a manufacturing site in India.”13

           13.   The FDA recently announced a permissible intake limit of 96 ng of NDMA per day.14

But even this limit may be too high: A public health statement issued 30 years ago by the Agency

for Toxic Substances and Disease Registry warned of the dangers posed by NDMA, noting among

other things that “high level short-term and low level long-term exposures [to NDMA] caused non-


11
   Medicine and Healthcare Regulatory Agency, Zantac – MHRA Drug Alert Issued as GlaxoSmithKline
Recalls all Unexpired Stock (Oct. 8, 2019), https://www.gov.uk/government/news/zantac-mhra-drug-alert-
issued-as-glaxosmithkline-recalls-all-unexpired-stock.
12
     Id.
13
   Health Products Regulatory Authority, Precautionary Pharmacy and Retail Level Recall of Several Batches
of      a     Number       of     Ranitidine     Medicines      in     Ireland   (Sept.     23,     2019),
https://www.hpra.ie/homepage/medicines/safety-notices/item?t=/precautionary-pharmacy-and-retail-level-
recall-of-several-batches-of-a-number-of-ranitidine-medicines-in-ireland&id=d26b0c26-9782-6eee-9b55-
ff00008c97d0.
14
   FDA Updates and Press Announcements on Angiotensin II Receptor Blocker (ARB) Recalls (Valsartan,
Losartan, and Irbesartan), FDA (last updated Aug. 28, 2019) (setting “interim limits for NDMA” and other
nitrosamines at 96 ng/day for angiotensin II receptor blockers).


                                                    4
       Case: 1:20-cv-00454 Document #: 1 Filed: 01/21/20 Page 5 of 25 PageID #:1



cancerous liver damage and/or cancer in animals [and] also usually resulted in internal bleeding and

death.”15

        14.     The FDA has established a “permissible daily intake limit for…NDMA of 96

[nanograms].” But Zantac has an NDMA content of between 2.5-2.8 million nanograms per tablet,

according to testing by Valisure, an FDA-registered online pharmacy.

        15.     When the news broke on September 13, 2019 that Zantac exposed users to NDMA,

“[g]lobal health regulators sounded a coordinated alarm.”16

        16.     Plaintiff has purchased the over-the-counter version of the drug Zantac in Illinois

during the relevant period, January 21, 2015 to the present.

        17.     Plaintiff and the Class were injured by the full purchase price of their Zantac

medications. These medications are worthless, as they contain harmful levels of NDMA. As the

medications expose users to NDMA well above the legal limit, the medications are not fit for human

consumption. Plaintiff is further entitled to statutory damages, damages for the injury sustained in

consuming high levels of acutely-toxic NDMA, and for damages related to Defendants’ conduct.

        18.     Had Plaintiff and Class members known that taking Zantac would expose them to

high levels of the carcinogen NDMA, they would not have purchased the drug.

        19.     Defendants’ failure to disclose this material information to Plaintiff and Class

members violates the laws of Illinois as well as laws in the United States.

        20.     Plaintiff brings this action on behalf of the Class for equitable relief and to recover

15
    Agency for Toxic Substances & Disease Registry, PUBLIC HEALTH STATEMENT FOR N-
NITROSODIMETHYLAMINE              2       (Dec.      1989)        (emphasis       added),     available       at
https://www.atsdr.cdc.gov/substances/toxsubstance.asp?toxid=173. The public health statement also notes
that “[s]hort-term or long-term exposure of animals to water or food containing NDMA is also associated
with serious effects, such as liver disease and death, at levels ranging from 5 to 50 ppm [parts per million] in
water and 5 to 100 ppm in food.”
16
  Anna Edney & John Lauerman, Carcinogen in Zantac and its generics triggers probes by FDA, EU, THE
HAMILTON SPECTATOR (Sept. 13, 2019), https://www.thespec.com/newsstory/9595764-carcinogen-in-
zantac-and-its-generics-triggers-probes-by-fda-eu/.


                                                       5
       Case: 1:20-cv-00454 Document #: 1 Filed: 01/21/20 Page 6 of 25 PageID #:1



damages and restitution for: (i) violation of the Illinois Consumer Fraud and Deceptive Business

Practices Act, 815 ILCS 505/1 et seq. (“ICFA”); (ii) breach of the express warranty; (iii) breach of

the implied warranty; (iv) fraudulent concealment; and (v) fraud.

                                             PARTIES

Plaintiff

       21.     Plaintiff Denise Guy (“Plaintiff”) is a citizen of Illinois who resides in Chicago,

Illinois. During all relevant time periods, Plaintiff purchased and consumed Zantac manufactured

by Defendants. Plaintiff took the drug four times a week to treat acid reflux at times during the

relevant period. During the time that she has taken Zantac, Plaintiff has generally purchased Zantac

in the form of 150 mg tablets at Walgreens and Walmart stores in Illinois. Plaintiff spent in excess

of $300 on Zantac during the relevant period.

       22.     When purchasing Zantac from Defendants, Plaintiff reviewed the accompanying

labels and disclosures, and understood them as representations and warranties by the manufacturer,

distributor, and pharmacy that the medications were properly manufactured, free from defects, and

safe for their intended use. Plaintiff relied on these representations and warranties in deciding to

purchase Zantac from Defendants, and these representations and warranties were part of the basis of

the bargain, in that she would not have purchased Zantac from Defendants if she had known that

they were not, in fact, properly manufactured and free from defects. Plaintiff also understood that

each purchase involved a direct transaction between herself and Sanofi because her medication

came with packaging and other materials prepared by Defendants, including representations and

warranties that her medications were properly manufactured and free from defects.

       23.     If Plaintiff had known that taking Zantac would expose her to unsafe quantities of

NDMA, she would not have purchased or used the drug.

Defendants


                                                 6
       Case: 1:20-cv-00454 Document #: 1 Filed: 01/21/20 Page 7 of 25 PageID #:1



       24.     Defendant Sanofi-Aventis U.S. LLC is a Delaware limited liability corporation with a

principal place of business at 55 Corporate Drive, Bridgewater, New Jersey 08807, and is a wholly

owned subsidiary of the French company Sanofi.

       25.     Defendant Sanofi US Services Inc. is a Delaware corporation with a principal place of

business at 55 Corporate Drive, Bridgewater, New Jersey 08807, and is a wholly owned subsidiary

of the French company Sanofi.

       26.     Defendant Chattem, Inc. is a Tennessee corporation with a principal place of

business at 1715 West 38th Street, Chattanooga, Tennessee 37409, and is a wholly owned subsidiary

of the French company Sanofi.

       27.     Defendants Sanofi-Aventis U.S. LLC; Sanofi US Services Inc.; and Chattem, Inc.

(collectively “Sanofi” or “Sanofi Defendants”) controlled the U.S. rights to over-the-counter Zantac

from about January 2017 to the present and manufactured and distributed the drug in the United

States during that period.

       28.     Defendant Boehringer Ingelheim Pharmaceuticals, Inc. (“Boehringer”) is a Delaware

corporation with a principal place of business at 900 Ridgebury Road, Ridgefield, Connecticut

06877, and is a subsidiary of the German company Boehringer Ingelheim Corporation. Boehringer

owned the U.S. rights to over-the-counter Zantac from about October 2006 to January 2017 and

manufactured and distributed the drug in the United States during that period.

                                   JURISDICTION AND VENUE

       29.     This Court has jurisdiction under 28 U.S.C. § 1332(d), which provides federal district

courts with original jurisdiction over any civil action in which the matter in controversy exceeds the

sum or value of $5 million, exclusive of interests and costs, and is a class action in which any

member of a class of plaintiffs is a citizen of a state different from any defendant.

       30.     The Court has personal jurisdiction over each Defendant because each Defendant has


                                                    7
        Case: 1:20-cv-00454 Document #: 1 Filed: 01/21/20 Page 8 of 25 PageID #:1



transacted business, maintained substantial contacts, and/or committed overt acts in this District.

Defendants’ unlawful conduct has injured persons residing in, located in, or doing business

throughout this District.

        31.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) and (c)

because each Defendant transacts business in, is found in, and/or has agents in this district, and

because a substantial part of the events giving rise to this action occurred within this district.

     DEFENDANTS FAILED TO DISCLOSE TO CONSUMERS THAT ZANTAC EXPOSED
      CONSUMERS TO HIGH LEVELS OF NDMA, A KNOWN CARCINOGEN, DESPITE
         SCIENTIFIC STUDIES WHICH ALERTED DEFENDANTS TO THIS FACT

        32.      During the time that Defendants manufactured and sold over-the-counter Zantac in

the United States, the weight of scientific evidence showed that Zantac exposed users to unsafe

levels of NDMA. Neither Sanofi nor Boehringer ever disclosed this risk to consumers on the drug’s

label—or through any other means—nor did Defendants report these risks to the FDA.

        33.      Although there were some scientific articles linking ranitidine—the active

ingredient in Zantac—to NDMA in the first few years after the drug’s U.S. launch, those articles

tended to minimize the danger that ranitidine posed to consumers.17

        34.      During the time that Defendants were manufacturing and selling over-the-counter

Zantac in the United States, however, the scientific evidence linking Zantac and NDMA was

mounting and should not have been ignored by Defendants.

        35.      For example, a 2011 scientific study found that, out of eight pharmaceuticals that


17
  See, e.g., Silvio De Flora, et al., Genotoxicity of nitrosated ranitidine, 4(3) CARCINOGENESIS 255, 260
(1983) (stating that “the potential risk linked with [ranitidine] use is probably negligible”); J. Meyrick
Thomas, et al., Effects of one year’s treatment with ranitidine and of truncal vagotomy on gastric contents,
28 GUT 726, 737 (1987) (“The most important findings of this study are that . . . N-nitroso compound
concentration did not increase during prolonged maintenance treatment with ranitidine . . . .”); Jun Matsuda,
Nitrosamines in gastric juice of patients with gastric ulcer before and during treatment with histamine H2-
receptor antagonists, 25(2) GASTROENTEROLOGIA JAPONICA 162, 168 (1990) (“The amounts of NDMA and
NDEA found in human gastric juice even when patients were given H2-blockers seemed too small to produce
carcinogenesis in a short time in man.”).


                                                     8
           Case: 1:20-cv-00454 Document #: 1 Filed: 01/21/20 Page 9 of 25 PageID #:1



were observed, “ranitidine showed the strongest potential to form N-nitrosodimethylamine

(NDMA)” when present in drinking water during chloramine disinfection.18 The same study noted

that “[r]anitidine gave a much higher yield of NDMA in the present study than reported in [prior]

literature.”19 Another 2011 scientific article that examined ranitidine in the water supply also found

that the drug was “an important NDMA precursor.”20

           36.        A 2014 scientific article that examined the formation mechanisms of NDMA

acknowledged the consensus about the dangers posed by ranitidine, observing that ranitidine and

two other pharmaceuticals had “recently caused much concern because they are potent NDMA

precursors.”21

           37.        A 2018 scientific review “summariz[ing] major findings over the last decade

related to N-Nitrosodimethylamine (NDMA)”22 again pointed out that ranitidine had a high rate of

NDMA formation “upon chloramination.”23

           38.        Despite the undeniable scientific evidence linking ranitidine to the production of

high levels of NDMA, Defendants did not disclose this link to consumers on Zantac’s label or

through any other means.


18
   Ruqiao Shen & Susan A. Andrews, Demonstration of 20 pharmaceuticals and personal care products
(PPCPs) as nitrosamine precursors during chloramine disinfection, 45 WATER RESEARCH 944 (Oct. 13,
2010). “Chloramination is the process of adding chloramine to drinking water to disinfect it and kill germs.
Chloramination is sometimes used as an alternative to chlorination.” Disinfection with Chloramine, CENTERS
FOR        DISEASE         CONTROL           AND          PREVENTION           (Jan.       20,        2015),
https://www.cdc.gov/healthywater/drinking/public/chloramine- disinfection.html.
19
     Shen & Andrews, supra n. 18, at 948.
20
  Julien Le Roux, et al., Chloramination of nitrogenous contaminants (pharmaceuticals and pesticides):
NDMA and halogenated DBPs formation, 45 WATER RESEARCH 3164, 3165 (Mar. 26, 2011).
21
  Yong Dong Liu, et al., Formation Mechanism of NDMA from Ranitidine, Trimethylamine, and Other
Tertiary Amines during Chloramination: A Computational Study, 48 ENVTL. SCI. & TECHNOLOGY 8653,
8660 (June 26, 2014).
22
  See, e.g., Massimiliano Sgroi, et al., N-Nitrosodimethylamine (NDMA) and its precursors in water and
wastewater: A review of formation and removal, 191 CHEMOSPHERE 685 (Oct. 15, 2017).
23
     Id. n. 22, at 698.


                                                       9
         Case: 1:20-cv-00454 Document #: 1 Filed: 01/21/20 Page 10 of 25 PageID #:1



           39.       Defendants concealed the Zantac–NDMA link from consumers in part by not

reporting it to the FDA, which relies on drug manufacturers (or others, such as those who submit

citizen petitions) to bring new information about an approved drug like Zantac to the agency’s

attention.

           40.      Manufacturers of an approved drug are required by regulation to submit an annual

report to the FDA containing, among other things, new information regarding the drug’s safety:

           The report is required to contain . . . [a] brief summary of significant new
           information from the previous year that might affect the safety, effectiveness, or
           labeling of the drug product. The report is also required to contain a brief
           description of actions the applicant has taken or intends to take as a result of this
           new information, for example, submit a labeling supplement, add a warning to the
           labeling, or initiate a new study.24

           41.      The manufacturer’s annual report also must contain “[c]opies of unpublished

reports and summaries of published reports of new toxicological findings in animal studies and in

vitro studies (e.g., mutagenicity) conducted by, or otherwise obtained by, the [manufacturer]

concerning the ingredients in the drug product.”25

           42.      Defendants simply ignored these regulations and, disregarding the scientific

evidence available to them, did not report to the FDA significant new information affecting the

safety or labeling of Zantac.

           43.      Defendants never provided the relevant studies to the FDA, nor did they present to

the FDA with a proposed disclosure noting the link between ranitidine and NDMA.

                             ILLINOIS CONSUMER FRAUD AND
                     DECEPTIVE BUSINESS PRACTICES ACT ALLEGATIONS

           44.     At all times relevant hereto, the sale of Zantac in Illinois was governed by the

Illinois Consumer Fraud and Deceptive Business Practices Act, 815 ILCS 505/1 et seq. (“ICFA”).


24
     21 C.F.R. § 314.81(b)(2).
25
     21 C.F.R. § 314.81(b)(2)(v).


                                                      10
      Case: 1:20-cv-00454 Document #: 1 Filed: 01/21/20 Page 11 of 25 PageID #:1



       45.     The ICFA is a regulatory and remedial statute intended to protect consumers,

including Plaintiff and the Illinois Subclass (as defined below), against unfair or deceptive acts or

practices.

       46.     Specifically, Section 2 of the ICFA prohibits deceptive acts or practices which

are committed in the course of trade or commerce and with the intent that others rely upon them.

See 815 ILCS 505/2, which states:

       Unfair methods of competition and unfair or deceptive acts or practices, including but
       not limited to the use or employment of any deception, fraud, false pretense, false
       promise, misrepresentation or the concealment, suppression or omission of any
       material fact, with intent that others rely upon the concealment, suppression or
       omission of such material fact, or the use or employment of any practice described
       in Section 2 of the “Uniform Deceptive Trade Practices Act”, approved August 5,
       1965, in the conduct of any trade or commerce are hereby declared unlawful whether
       any person has in fact been misled, deceived or damaged thereby.

       47.     815 ILCS 510/2(a)(5) of the Uniform Deceptive Trade Practices Act states:

       A person engages in a deceptive trade practice when, in the course of his or her
       business, vocation, or occupation, the person ... represents that goods or services
       have... characteristics, . . . uses, [or] benefits . . . that they do not have . . ..

       48.     The above-described unfair or deceptive acts or practices occurred in the course

of conduct involving trade or commerce, namely, the sale of goods to Plaintiff and the Class.

       49.     Defendants’ practice of unlawfully engaging in the activity described herein also

constitutes “unfair” business acts or practices because, inter alia, Defendant engaged in false

advertising, which conceals and omits material facts regarding Zantac.

       50.     Defendants’ business acts or practices therefore offend an established public policy,

and Defendants engaged in unethical, oppressive, and unscrupulous activities that are

substantially injurious to consumers, as alleged in detail previously, and therefore Defendants’

actions are unfair or deceptive acts or practices prohibited by Chapter 2 of the ICFA. 815

ILCS 505/2.



                                                 11
      Case: 1:20-cv-00454 Document #: 1 Filed: 01/21/20 Page 12 of 25 PageID #:1



       51.     Defendants intended that Plaintiff and the Class rely on the deceptive acts or

practices described herein. Defendants’ intent is evidenced by, inter alia, the fact that

Defendants failed to disclose that Zantac exposed users to unsafe levels of the carcinogen NDMA

prior to purchase.

       52.     The practices Defendants employed, whereby Defendants advertised, promoted,

marketed and sold Zantac without any warning label regarding the exposure to unsafe levels of

NDMA are unfair, deceptive and misleading and are in violation of IFCA.

       53.       The foregoing deceptive acts and practices were directed at consumers.

                                 CLASS ACTION ALLEGATIONS

       54.       Plaintiff brings this action under Federal Rule of Civil Procedure 23(a) and (b)(3),

on behalf of herself and all others similarly situated.

       55.       Plaintiff seeks to represent the following Classes:

         The Nationwide Class: All persons who purchased over-the-counter Zantac in
         the United States for personal, family, or household use during the Class Period.

         The Illinois Subclass: All persons who purchased over-the-counter Zantac in
         Illinois for personal, family, or household use during the Class Period.

       56.       For purposes of this action, the Class Period is defined as the period from January

21, 2015 through the present.

       57.       Excluded from the Class are each Defendant and any entity in which a Defendant

has a controlling interest, as well as any Defendant’s legal representatives, officers, directors,

assignees, and successors.

       58.       Members of the Class are so numerous and geographically dispersed that joinder of

all members is impracticable. During the Class Period, over-the-counter Zantac was one of the

best-selling antacid medications in the United States. Hundreds of thousands—if not millions—of

persons purchased the drug. Class members are readily identifiable from information and records


                                                   12
       Case: 1:20-cv-00454 Document #: 1 Filed: 01/21/20 Page 13 of 25 PageID #:1



in the possession of Defendants and third-party pharmacies such as CVS, Walgreens, Walmart, and

Rite Aid.

        59.        Plaintiff’s claims are typical of the claims of the members of the Class. Plaintiff

and all Class members were damaged by the same wrongful conduct of Defendants: As a result of

Defendants’ failing to disclose that Zantac exposed users to unsafe levels of the carcinogen

NDMA, Plaintiff and Class members were misled into purchasing Zantac—a drug they otherwise

would not have purchased. There are numerous Zantac substitutes; in addition to other H2 blockers

such as Pepcid-AC and Tagamet-HB, there are also proton pump inhibitors—for example,

Dexilant, Nexium, Prevacid, Protonix, AcipHex, and Prilosec—which “block the enzyme in the

stomach wall that makes acid.”26

        60.        Plaintiff will fairly and adequately protect and represent the interests of the Class.

The interests of Plaintiff are coincident with, and not antagonistic to, those of the other members

of the Class.

        61.        Plaintiff’s lead counsel are experienced in the prosecution of complex class-action

litigation.

        62.        Questions of law and fact common to the members of the Class predominate over

questions that may affect only individual Class members because Defendants have acted on

grounds generally applicable to the entire Class, thereby making damages with respect to the Class

as a whole appropriate. Such generally applicable conduct is inherent in Defendants’ wrongful

actions.

        63.        Questions of law and fact common to the Class include, but are not limited to:

                a. Whether the Zantac sold by Defendants exposed Plaintiff and Class members to
                   unsafe levels of the carcinogen NDMA;

26
  How Acid Reducers Can      Help     Treat     Heartburn,     WEBMD          (June      10,   2017),
https://www.webmd.com/heartburn-gerd/h2-blockers-how-acid-reducers-can-help-treat-gerd- symptoms.


                                                     13
      Case: 1:20-cv-00454 Document #: 1 Filed: 01/21/20 Page 14 of 25 PageID #:1




             b. Whether Defendants knew or had reason to know that Zantac exposes users to
                unsafe quantities of NDMA;

             c. Whether Defendants acted to conceal from consumers that Zantac exposes users to
                unsafe quantities of NDMA;

             d. Whether Defendants’ conduct was knowing or willful;

             e. Whether Defendants notified the FDA that Zantac exposes users to unsafe
                quantities of NDMA;

             f. Whether Defendants attempted to gain approval from the FDA to change Zantac’s
                label to add a warning that the drug exposes users to unsafe quantities of NDMA;

             g. Whether Defendants acted to conceal from the FDA the link between Zantac and
                NDMA;

             h. Whether Defendants’ failure to disclose on Zantac’s label (or elsewhere) that the
                drug produces high levels of the carcinogen NDMA was unfair, deceptive,
                fraudulent, or unconscionable;

             i. Whether Defendants are liable to Plaintiff and Class members for damages under
                state consumer-protection statutes;

             j. When Defendants manufactured and sold Zantac in the United States;

             k. Whether an injunction should be issued requiring Sanofi Defendants to disclose
                on Zantac labels that the drug exposes users to unsafe levels of NDMA; and

             l. Whether Plaintiff and Class members are entitled to attorneys’ fees, prejudgment
                interest, and costs, and if so, in what amount.

       64.      Plaintiff and Class members have all suffered harm and damages as a result of

Defendants’ unlawful and wrongful conduct. A class action is superior to other available methods

for the fair and efficient adjudication of this controversy under Rule 23(b)(3). Such treatment will

permit a large number of similarly situated persons to prosecute their common claims in a single

forum simultaneously, efficiently, and without the unnecessary duplication of evidence, effort, or

expense that numerous individual actions would engender. The benefits of proceeding through the

class mechanism—including providing injured persons or entities a method for obtaining redress



                                                 14
      Case: 1:20-cv-00454 Document #: 1 Filed: 01/21/20 Page 15 of 25 PageID #:1



on claims that could not practicably be pursued individually—substantially outweigh potential

difficulties in management of this class action. Absent a class action, most members of the Class

would find the cost of litigating their claims to be prohibitive and will have no effective remedy at

law. The class treatment of common questions of law and fact also is superior to multiple individual

actions or piecemeal litigation in that it conserves the resources of the courts and the litigants, and

promotes consistency and efficiency of adjudication. Additionally, Defendants have acted and

failed to act on grounds generally applicable to Plaintiff and the Class and require court imposition

of uniform relief to ensure compatible standards of conduct toward the Class, thereby making

appropriate equitable relief to the Class as a whole within the meaning of Rules 23(b)(1) and (b)(2).

       65.      Plaintiff knows of no special difficulty to be encountered in the maintenance of this

action that would preclude its maintenance as a class action.

             TOLLING OF THE STATUTE OF LIMITATIONS AND ESTOPPEL

A.     Discovery Rule Tolling

       66.      Within the period of any applicable statutes of limitation, Plaintiff and members

of the proposed Class could not have discovered through the exercise of reasonable diligence that

Defendants were not disclosing the high levels of the carcinogen NDMA produced by Zantac.

       67.      Plaintiff and the other Class members did not discover, and did not know of, facts

that would have caused a reasonable person to suspect that Defendants did not disclose the high

levels of NDMA produced by Zantac. The information linking Zantac to NDMA was contained

exclusively in articles that were published in scientific journals. Plaintiff and Class members did

not have access to these scientific articles because they were behind a paywall. And even had the

articles been more widely available, the significance of these highly technical articles would not

have been apparent to Plaintiff or Class members.

       68.      Plaintiff and Class members could not have reasonably discovered the true extent


                                                   15
       Case: 1:20-cv-00454 Document #: 1 Filed: 01/21/20 Page 16 of 25 PageID #:1



of Defendants’ deception with regard to Zantac’s safety until the online pharmacy Valisure filed

its citizen petition disclosing the extremely high levels of NDMA produced by Zantac.

        69.      For these reasons, all applicable statutes of limitation have been tolled by operation

of the discovery rule.

B.      Fraudulent Concealment Tolling

        70.      All applicable statutes of limitation have also been tolled by Defendants’ fraudulent

concealment throughout the period relevant to this action of Zantac’s producing high levels of the

carcinogen NDMA.

        71.      Instead of disclosing to consumers the link between Zantac and the carcinogen

NDMA, Defendants continued to manufacture and sell Zantac without disclosing this information

on the drug’s label or elsewhere.

C.      Estoppel

        72.      Defendants were under a continuous duty to disclose to Plaintiff and the other

Class members the risk of NDMA exposure associated with Zantac.

        73.      Defendants knowingly, affirmatively, and actively concealed or recklessly

disregarded the true risks of NDMA exposure associated with Zantac and never updated the drug’s

label to disclose this risk.

        74.      Based on the foregoing, Defendants are estopped from relying on any statutes of

limitations in defense of this action.

                                         CLAIMS FOR RELIEF

                                            COUNT I
         Violation of the Illinois Consumer Fraud and Deceptive Business Practices Act
                                        (815 ILCS 505/2)
                                 (On Behalf of the Illinois Subclass)

        75.      Plaintiff hereby incorporates by reference the allegations contained in the



                                                   16
       Case: 1:20-cv-00454 Document #: 1 Filed: 01/21/20 Page 17 of 25 PageID #:1



preceding paragraphs of this Complaint.

        76.      This claim is brought by Plaintiff against all Defendants on behalf of herself and

the Illinois Subclass.

        77.      ICFA declares unlawful “[u]nfair methods of competition and unfair or deceptive

acts or practices” in the state of Illinois.

        78.      At all relevant times, Defendants conducted business, trade and commerce in Illinois

and across the United States.

        79.      As described in this Complaint, Defendants conduct constitutes “deceptive” acts

or practices in violation of ICFA.

        80.      Defendants’ practices violated ICFA for, among other things, the following

reasons:

                 a.    Defendants concealed from Plaintiff and Class members the material fact
                 that Zantac was defective, and as such, was not of merchantable quality.

                 b.    Defendants failed to disclose material information discussed above
                 regarding the relationship between Zantac and NDMA.

        81.      Defendants consciously omitted to disclose material facts to Plaintiff and the

Subclass members regarding the defects in Zantac.

        82.      Defendants’ deceptive conduct described herein includes the omission and

concealment of material facts concerning the defects in Zantac.

        83.      Defendants intended that Plaintiff and Subclass members would rely on their

omissions and misrepresentations so that Plaintiff and Subclass members would purchase Zantac.

        84.      Had Defendants disclosed all material information regarding the defects in Zantac

to Plaintiff and Subclass members, they would not have purchased Zantac.

        85.      The foregoing acts, omissions, and practices proximately caused Plaintiff and

Subclass members to suffer an ascertainable loss in the form of, among other things, the money


                                                  17
      Case: 1:20-cv-00454 Document #: 1 Filed: 01/21/20 Page 18 of 25 PageID #:1



they paid for Zantac.

       86.      Plaintiff and Subclass members are entitled to enjoin Defendants’ deceptive

practices, and to recover their damages including reasonable attorney fees.

       87.      Defendants knew that the Zantac they were manufacturing and distributing was

defective and was not suitable for its intended use. Defendants had notice of this fact through

numerous scientific articles showing that Zantac produces NDMA. Defendants nonetheless failed

to warn Plaintiff and Subclass members about this defect despite having a duty to do so.

       88.      By failing to disclose and by actively concealing the defects in Zantac, which they

marketed as safe, Defendants engaged in deceptive business practices in violation of ICFA.

       89.      In the course of Defendants’ business, they willfully failed to disclose and actively

concealed the dangerous risk posed by the defects in Zantac.

       90.      Defendants’ deceptive acts or practices were likely to and did in fact deceive

reasonable consumers, including Plaintiff and Subclass members, about the true safety of Zantac.

       91.      Defendants intentionally and knowingly misrepresented material facts regarding

Zantac with the intent to mislead Plaintiff and Subclass members.

       92.      Defendants knew or should have known that their conduct violated ICFA.

       93.      As alleged above, Defendants made material statements about the safety of Zantac

that were either false or misleading.

       94.      Defendants had a duty to disclose to Plaintiff and Subclass members the truth

about the safety of Zantac.

       95.      Had Plaintiff and Subclass members been aware of the NDMA exposure caused

by Zantac, they would not have purchased Zantac.

       96.      Defendants’ concealment of the defects in Zantac was material to Plaintiff and

Subclass members.


                                                  18
      Case: 1:20-cv-00454 Document #: 1 Filed: 01/21/20 Page 19 of 25 PageID #:1



       97.      Plaintiff and Subclass members suffered ascertainable loss caused by Defendants’

misrepresentations and concealment of and failure to disclose the defects in Zantac.

       98.      As a direct and proximate result of Defendants’ violations of ICFA, Plaintiff and

Subclass members have suffered injury-in-fact and actual damages, as alleged above.

       99.      Because Defendants’ deceptive conduct caused injury to Plaintiff and Subclass

members, Plaintiff and Subclass members seek a refund for their purchases of Zantac, together

with appropriate penalties, reasonable attorneys’ fees, costs, and any other legal or equitable relief

that the Court deems just and appropriate.

                                          COUNT II
                                 Breach of Express Warranties
                  (On Behalf of The Nationwide Class and the Illinois Subclass)

       100.     Plaintiff hereby incorporates by reference the allegations contained in the preceding

paragraphs of this Complaint.

       101.     This claim is brought against all Defendants by Plaintiff on behalf of herself, the

Nationwide Class, and the Illinois Subclass.

       102.     Plaintiff, and each member of the Class and Illinois Subclass, formed a contract

with Defendants at the time Plaintiff and the other Class and Illinois Subclass members purchased

the defective Zantac. The terms of the contract include the promises and affirmations of fact made

by Defendants on Zantac’s packaging and through marketing and advertising, including that the

product would contain only what was stated on the label, and not harmful impurities such as

NDMA. This labeling, marketing, and advertising constitute express warranties and became part

of the basis of the bargain, and are part of the standardized contract between Plaintiff and the

members of the Class and Illinois Subclass and Defendants.

       103.     Plaintiff relied on the express warranty that her Zantac was safe and would not

contain unsafe levels of NDMA. This express warranty further formed the basis of the bargain,


                                                  19
      Case: 1:20-cv-00454 Document #: 1 Filed: 01/21/20 Page 20 of 25 PageID #:1



and is part of the standardized contract between Plaintiff and the members of the Class and Illinois

Subclass and Defendants.

       104.      Defendants purport, through their advertising, labeling, marketing and packaging,

to create an express warranty that the medication would contain only the ingredients stated on the

label, and not harmful impurities such as NDMA.

       105.      Plaintiff and the Class and Illinois Subclass performed all conditions precedent to

Defendants’ liability under this contract when they purchased the defective medication.

       106.      Defendants breached express warranties about the defective Zantac and its

qualities because Defendants’ statements about the defective Zantac were false and the defective

Zantac does not conform to Defendants’ affirmations and promises described above.

       107.      Plaintiff and each of the members of the Class and Illinois Subclass would not

have purchased the defective Zantac had they known the true nature of the defective Zantac’s

composition, specifically that Zantac contained elevated levels of NDMA.

                                            COUNT III
                                    Breach of Implied Warranties
                     (On Behalf of The Nationwide Class and the Illinois Subclass)

       108.      Plaintiff hereby incorporates by reference the allegations contained in the preceding

paragraphs of this Complaint.

       109.      This claim is brought against all Defendants by Plaintiff on behalf of herself, the

Nationwide Class, and the Illinois Subclass.

       110.      Under Illinois law, a warranty of merchantability is implied in every contract for

the sale of goods.

       111.      An implied warranty of merchantability is breached when the good or product at

issue is defective or not fit for the ordinary purpose for which it is intended.

       112.      The Zantac manufactured and distributed by Defendants is and was defective


                                                    20
      Case: 1:20-cv-00454 Document #: 1 Filed: 01/21/20 Page 21 of 25 PageID #:1



because it exposes persons who take the drug to high levels of the carcinogen NDMA. Thus, Zantac

is defective and not fit for the ordinary purpose for which it is intended.

          113.   At the time that Defendants sold and warranted Zantac, they knew that Zantac was

defective and not fit for the ordinary purpose for which it is intended. Nonetheless, Defendants

wrongfully and fraudulently concealed these material facts from Plaintiff, Class members, and the

Illinois Subclass. Plaintiff and all of the Class members were therefore induced to purchase Zantac

under false or fraudulent pretenses.

          114.   Because of Defendants’ breach of implied warranty, Plaintiff, the Class members

and Illinois Subclass members seek a full refund of the purchase price of all Zantac they purchased

that was manufactured and distributed by Defendants.

          115.   As a direct and proximate result of Defendants’ breach of implied warranty,

Plaintiff, Class members, and Illinois Subclass members have been damaged and request all

damages they are entitled to under the Illinois law, as well as any other legal or equitable relief

that the Court deems just and appropriate.

                                          COUNT IV
                                   Fraudulent Concealment
                  (On Behalf of The Nationwide Class and the Illinois Subclass)

          116.   Plaintiff incorporates by reference all preceding allegations as though fully set forth

herein.

          117.   The Plaintiff brings this claim against all Defendants on behalf of herself and the

Nationwide Class and the Illinois Subclass.

          118.   Defendants intentionally concealed that Zantac is defective and unsafe because it

exposes consumers to high levels of NDMA.

          119.   Defendants affirmatively misrepresented to Plaintiff, and all of the Class members

in advertising and other forms of communication, including standard and uniform material


                                                   21
      Case: 1:20-cv-00454 Document #: 1 Filed: 01/21/20 Page 22 of 25 PageID #:1



provided with the drug’s packaging, that Zantac had no significant defects and was safe to

consume.

       120.     Defendants knew about the defect in Zantac when they made these representations.

       121.     Defendants had a duty to disclose that Zantac contains a fundamental defect as

alleged herein, because the defect created a risk to consumers’ health and Plaintiff and all of the

Class members and relied on Defendants’ material representations.

       122.     At all relevant times, Defendants held out Zantac to be free from defects and to be

a “safe” drug for consumers. Defendants’ touted the many benefits and advantages of Zantac, but

failed to disclose important facts related to the defect. This made Defendants’ other statements

about Zantac deceptive.

       123.     Plaintiff, Class members and Illinois Subclass members did not know of the

defects in Zantac, and Defendants actively concealed the defect from them.

       124.     Plaintiff, Class members and Illinois Subclass members reasonably relied upon

Defendants’ deception. They had no way of knowing that Defendants’ representations were false,

misleading, or incomplete. As consumers, Plaintiff and all Class members and Illinois Subclass

members did not, and could not, unravel Defendants’ deception on their own. Rather, Defendants

intended to deceive Plaintiff and all Class members and Illinois Subclass members by concealing

the true facts about Zantac exposing consumers to high levels of the carcinogen NDMA.

       125.     Defendants’ false representations and omissions were material to consumers

because they concerned a quality of Zantac—safety—that played a significant role in the value of

Zantac to consumers.

       126.     Defendants had a duty to disclose the Zantac defect because Defendants knew that

the defect was not known to or reasonably discoverable by Plaintiff, Class members and Illinois

Subclass members.


                                                 22
      Case: 1:20-cv-00454 Document #: 1 Filed: 01/21/20 Page 23 of 25 PageID #:1



       127.     Plaintiff, Class members and Illinois Subclass members were unaware of the

omitted material facts referenced herein, and they would not have acted as they did if they had

known of the concealed or suppressed facts, in that they would not have purchased Zantac and

would have taken other affirmative steps in light of the information concealed from them.

       128.     Because of Defendants’ concealment and suppression of facts, Plaintiff and all

Class members and Illinois Subclass members sustained damage because they would not have

purchased or consumed Zantac but for Defendants’ actions.

       129.     Plaintiff and all Class members and Illinois Subclass members seek damages,

attorneys’ fees, costs, and any other legal or equitable relief that the Court deems just and

appropriate.

       130.     Defendants’ acts were done wantonly, maliciously, oppressively, deliberately, with

intent to defraud, and in reckless disregard of Plaintiff’s, Class members’ and Illinois Subclass

members’ rights, in order to enrich themselves. Plaintiff and all Class members and Illinois

Subclass members request an assessment of punitive damages in an amount sufficient to deter

such conduct in the future.

                                           COUNT V
                                            Fraud
                    (On Behalf of the Nationwide Class and Illinois Subclass)

       131.     Plaintiff hereby incorporates by reference the allegations contained in the preceding

paragraphs of this Complaint.

       132.     This claim is brought against all Defendants by Plaintiff on behalf of herself, the

Nationwide Class, and the Illinois Subclass.

       133.     As discussed above, Defendants provided Plaintiff and the Nationwide Class and

Illinois Subclass members with materially false or misleading information about the Zantac

manufactured by Defendants. Specifically, Defendants have marketed Zantac as safe for human


                                                  23
       Case: 1:20-cv-00454 Document #: 1 Filed: 01/21/20 Page 24 of 25 PageID #:1



consumption. As indicated above, however, these representations are false and misleading as

Defendants’ Zantac medications contained elevated levels of NDMA.

        134.     The misrepresentations and omissions of material fact made by Defendants, upon

which Plaintiff and the Nationwide Class and Illinois Subclass members reasonably and justifiably

relied, were intended to induce and actually induced Plaintiff and the Nationwide Class and

Illinois Subclass members to purchase defective Zantac.

        135.     Defendants knew that Zantac was contaminated with this harmful impurity, but

continued to manufacture it nonetheless. In 2003, it was “proposed that elevated levels of NDMA

in drinking water … may be associated with the drug ranitidine.” Furthermore, a 2016 study by

Stanford University found that individuals who took Zantac had “NDMA levels [in their urine]

more than 400 times greater than what the FDA considers acceptable.” During that time, Plaintiff

and the Nationwide Class and Illinois Subclass members were using the medication without

knowing it contained dangerous levels of NDMA.

        136.     The fraudulent actions of Defendants caused damage to Plaintiff and the

Nationwide Class and Illinois Subclass members, who are entitled to damages and other legal and

equitable relief as a result.

        137.     As a result of Defendants’ willful and malicious conduct, punitive damages are

warranted.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, seeks

judgment against Defendants, as follows:

        A. For an order certifying the Nationwide Class and the Illinois Subclass under Rule 23 of

the Federal Rules of Civil Procedure and naming Plaintiff as the representative for the Nationwide

Class and Illinois Subclass and Plaintiff’s attorneys as Class Counsel;


                                                  24
      Case: 1:20-cv-00454 Document #: 1 Filed: 01/21/20 Page 25 of 25 PageID #:1



       B. For an order declaring the Defendants’ conduct violates the statutes referenced herein;

       C. For an order finding in favor of Plaintiff, the Nationwide Class, and the Illinois Subclass

on all counts asserted herein;

       D. For compensatory, statutory, and punitive damages in amounts to be determined by the

Court and/or jury;

       E. For prejudgment interest on all amounts awarded;

       F. For an order of restitution and all other forms of equitable monetary relief;

       G. For injunctive relief as pleaded or as the Court may deem proper; and

       H. For an order awarding Plaintiff and the Nationwide Class and Illinois Subclass their

reasonable attorneys’ fees and expenses and costs of suit.

                                              JURY DEMAND

         Plaintiff hereby demands a trial by jury, pursuant to Rule 38(b) of the Federal Rules of

 Civil Procedure, of all issues so triable.


 Dated: January 21, 2020

                                                Respectfully submitted,

                                                DENISE GUY, individually and on behalf of all others
                                                similarly situated,

                                                /s/ Kasif Khowaja      .
                                                One of Plaintiff’s Attorneys


Kasif Khowaja                                            James X. Bormes
The Khowaja Law Firm, LLC                                Catherine P. Sons
8 South Michigan Ave., Suite 2600                        Law Office of James X. Bormes, P.C.
Chicago IL 60603                                         8 South Michigan Avenue, Suite 2600
312-201-0575                                             Chicago, IL 60603
312-386-5600                                             312-201-0575
kasif@khowajalaw.com                                     312-332-0600
                                                         jxbormes@bormeslaw.com
                                                         cpsons@bormeslaw.com


                                                    25
